  Case 3:20-cv-00455-G Document 20 Filed 11/02/20                     Page 1 of 16 PageID 142



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION




CATHY LANDERS,                                       )
                                                     )
                Plaintiff,                           )
                                                     )               CIVIL ACTION NO.
VS.                                                  )
                                                     )               3:20-CV-00455-G
UNITED STATES OF AMERICA, THE                        )
INTERNAL REVENUE SERVICE,                            )
CHARLES RETTIG, IN HIS OFFICIAL                      )
CAPACITY AS COMMISSIONER OF                          )
INTERNAL REVENUE,                                    )

                Defendants.


                        MEMORANDUM OPINION AND ORDER

        Before the court is the motion of the defendant United States of America 1 to

dismiss for lack of subject matter jurisdiction. Motion to Dismiss for Lack of Subject

Matter Jurisdiction (“Motion”) (docket entry 11). For the reasons set forth herein,

the motion is granted in part and denied in part.



        1
               The court notes that the United States is the real party in interest, and therefore on its
own motion the court terminates the IRS and Charles Rettig as defendants in this action. See Gilbert
v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir. 1985); Eye v. Internal Revenue Service, No. 08–60160–CIV,
2008 WL 817071, at *1 (S.D. Fla. Mar. 25, 2008); Kennedy v. Commissioner, No. 5:18-cv-00257, 2018
WL 3020161, at *2 (E.D. Pa. June 18, 2018), aff’d, 790 Fed. Appx. 447 (3rd Cir. 2019); First
Community Bank of Central Alabama v. Walthall, No. 2:18-cv-482-ECM, 2019 WL 1509603 at *3-5
(M.D. Alabama Apr. 5, 2019).

                                                   -1-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20                      Page 2 of 16 PageID 143



                                        I. BACKGROUND

                                      A. Factual Background

        This case arises from an Internal Revenue Service (“IRS”) action to seize funds

held in a bank account owned by the plaintiff, Cathy Landers (“Landers”).

        On December 5, 2017, Landers and her ex-husband, Wyndal S. Landers, filed

a joint federal income tax return for the tax period ending December 31, 2016.

Original Complaint (“Complaint”) (docket entry 1) at 3. On January 8, 2018, the

IRS made an assessment of $742,728 against the Landers jointly and severally for the

2016 tax period. Id. The couple divorced on September 14, 2018.2 Id. On

December 5, 2019, the IRS, acting through Revenue Officer Vincent Sandles

(“Sandles”), issued a Notice of Levy to InTouch Credit Union (“ICU”) to seize funds

held in a bank account solely owned by Landers. United States’ Motion to Dismiss

for Lack of Subject Matter Jurisdiction (“Motion”) (docket entry 11) at 1. ICU

received the Notice of Levy on December 11, 2019. Id. By statute, ICU was

required to hold the money for 21 days before turning it over to the IRS. Plaintiff’s

Opposition to Motion to Dismiss (“Response”) (docket entry 14) at 5-6. On

December 20, 2019, Landers submitted a request to the IRS to be designated an

innocent spouse under 26 U.S.C. § 6015(f). Defendant’s Motion at 1. When the 21



        2
                  Landers asserts that as a result of the divorce, Mr. Landers became “solely responsible
for all federal income tax liabilities of the parties from their date of marriage through December 31,
2017.” Complaint at 3.

                                                   -2-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20                   Page 3 of 16 PageID 144



day period concluded, ICU turned the funds it held over to the IRS. Complaint at 4.

                                   B. Procedural Background

       Landers initiated this action on February 24, 2020. Id. Landers asserts three

claims for relief against the United States. First, Landers asserts that she is entitled to

injunctive relief to have the funds returned for violations of 26 U.S.C.

§ 6015(e)(1)(B)(i). Id. at 1. According to Landers, all actions by the IRS to pursue

the levy should have ceased until 90 days after the IRS mailed a notice of its final

determination regarding Landers’ request for innocent spouse status. Id. at 5.

Second, Landers asserts that she is entitled to declaratory and/or injunctive relief

under 28 U.S.C. § 2201 and 5 U.S.C. § 702 for harm caused by the IRS’ allegedly

arbitrary, capricious, and unlawful actions. Id. at 2. Lastly, Landers seeks mandamus

relief under 28 U.S.C. § 1361 ordering the IRS to return the funds Id.

       The United States filed this motion to dismiss for lack of subject matter

jurisdiction on May 22, 2020, citing 26 U.S.C. § 7421(a), commonly referred to as

the Tax Anti-Injunction Act (“AIA”).3 Motion. On June 12, 2020, Landers filed an

opposition to the United States’ motion to dismiss. Response. On June 26, 2020,

the United States filed a reply in support of its motion to dismiss. Brief in Reply to

Plaintiff’s Opposition to Motion to Dismiss (“Reply”) (docket entry 15). On August


       3
                 “Tax.–Except as provided in sections 6015(e), 6212(a) and (c), 6213(a), 6232(c),
6330(e)(1), 6331(i), 6672(c), 6694(c), 7426(a) and (b)(1), 7429(b), and 7436, no suit for the purpose
of restraining the assessment or collection of any tax shall be maintained in any court by any person,
whether or not such person is the person against whom such tax was assessed.” 26 U.S.C. § 7421(a).

                                                 -3-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20             Page 4 of 16 PageID 145



17, 2020, Landers filed a sur-reply. Plaintiff’s Sur-reply (“Sur-reply”) (docket entry

19). The United States’ motion to dismiss is therefore fully briefed and ripe for

determination.

                                      II. ANALYSIS

    A. Motion to Dismiss for Lack of Subject Matter Jurisdiction: Legal Standard

       Federal courts are courts of limited jurisdiction. See Kokkonen v. Guardian Life

Insurance Co. of America, 511 U.S. 375, 377 (1994); Owen Equipment and Erection Co. v.

Kroger, 437 U.S. 365, 374 (1978). A federal court may exercise jurisdiction over

cases only as expressly provided by the Constitution and laws of the United States.

See U.S. CONST. art. III §§ 1-2; see also Kokkonen, 511 U.S. at 377. Federal law gives

the federal district courts original jurisdiction over “all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A party

seeking relief in a federal district court bears the burden of establishing the subject

matter jurisdiction of that court. United States v. Hays, 515 U.S. 737, 743 (1995);

McNutt v. General Motors Acceptance Corporation of Indiana, 298 U.S. 178, 189 (1936);

Langley v. Jackson State University, 14 F.3d 1070, 1073 (5th Cir.), cert. denied, 513 U.S.

811 (1994).

       Rule 12(b)(1) of the Federal Rules of Civil Procedure authorizes the dismissal

of a case for lack of jurisdiction over the subject matter. See FED. R. CIV. P.

12(b)(1). A motion to dismiss pursuant to Rule 12(b)(1) for lack of subject matter



                                            -4-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20              Page 5 of 16 PageID 146



jurisdiction must be considered by the court before any other challenge because “the

court must find jurisdiction before determining the validity of a claim.” Moran v.

Saudi Arabia, 27 F.3d 169, 172 (5th Cir. 1994) (internal citation omitted); see also

Ruhrgras AG v. Marathon Oil Co., 526 U.S. 574, 577 (1999) (“The requirement that

jurisdiction be established as a threshold matter . . . is inflexible and without

exception”) (citation and internal quotation marks omitted).

       On a Rule 12(b)(1) motion, which “concerns the court’s ‘very power to hear

the case . . . [,] the trial court is free to weigh the evidence and satisfy itself as to the

existence of its power to hear the case.’” MDPhysicians & Associates, Inc. v. State Board

of Insurance, 957 F.2d 178, 181 (5th Cir.) (quoting Williamson v. Tucker, 645 F.2d

404, 413 (5th Cir.), cert. denied, 454 U.S. 897 (1981)), cert. denied, 506 U.S. 861

(1992). In ruling on a motion to dismiss under Rule 12(b)(1), the court may rely on:

“1) the complaint alone; 2) the complaint supplemented by undisputed facts; or 3)

the complaint supplemented by undisputed facts and the court’s resolution of

disputed facts.” MCG, Inc. v. Great Western Energy Corporation, 896 F.2d 170, 176

(5th Cir.1990) (citing Williamson, 645 F.2d at 413). The court’s lack of subject

matter jurisdiction may be asserted at any time, either in the answer, or in the form

of a suggestion to the court prior to final judgment. 5B CHARLES ALAN WRIGHT &

ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1350 (3d. ed. 2004). A

Rule 12(b)(1) motion must be made prior to service of the responsive pleading. Id.



                                             -5-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20           Page 6 of 16 PageID 147



An untimely Rule 12(b)(1) motion will be treated as a suggestion that the court lacks

jurisdiction. Id. Federal Rule of Civil Procedure 12(h)(3) provides that “[i]f the

court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” F ED. R. CIV. P. 12(h)(3).

                                     B. Application

                                   1. Injunctive Relief

       The United States contends that the AIA strips this court of jurisdiction over

Landers’ claim(s). Motion at 5. The AIA does generally withdraw this court’s

jurisdiction over claims seeking to enjoin tax collections. See Enochs v. Williams

Packing and Navigation Company, Inc., 370 U.S. 1, 5 (1962); Bob Jones University v.

Simon, 416 U.S. 725, 736-37 (1974). “The Act insures that, once a tax has been

assessed, the taxpayer ordinarily has no power to prevent the IRS from collecting it;

his only recourse is to pay the tax in full, and then sue for a refund.” Jones v. United

States, 889 F.2d 1448, 1449-50 (5th Cir. 1989) (emphasis added). Unless an

exception applies, courts must dismiss these suits for lack of subject matter

jurisdiction. See Alexander v. ‘Americans United’ Inc., 416 U.S. 752, 757-58 (1974);

see also Rusu-Carp v. Internal Revenue Service, No. 2:11-cv-01135 MCE KJN PS, 2011

WL 5554785, at *3 (E.D. Cal. Nov. 15, 2011). Because Landers seeks an injunction

ordering the United States to return a collection, there must be an applicable

exception to the AIA. See generally Zimmer v. Connett, 640 F.2d 208, 209-10 (9th



                                           -6-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20                   Page 7 of 16 PageID 148



Cir. 1981) (noting that court proceedings that have the effect of interrupting normal

tax procedures likely violate the AIA).

       Among the enumerated AIA exceptions is 26 U.S.C. § 6015(e), and Landers

has invoked this exception. The second subsection of § 6015(e)(1)(B) states:

“Notwithstanding the provisions of section 7421(a), the beginning of such levy or

proceeding during the time the prohibition under clause (i) is in force may be

enjoined by a proceeding in the proper court[.]” 26 U.S.C. § 6015(e)(1)(B)(ii). The

referenced portion of clause (i) states: “no levy or proceeding in court shall be made,

begun, or prosecuted against an individual making [an innocent spouse claim] . . . for

collection of any assessment to which such election or request relates until the close

of the 90th day referred to in subparagraph (A)(ii)4 . . . .” 26 U.S.C.

§ 6015(e)(1)(B)(i). The court must therefore resolve two questions: what is the

scope of this exception to the AIA, and do the facts of this case fall within that scope?

The court concludes they do not.

       The parties extensively briefed the meaning of the phrase in subsection (B)(i)

“no levy or proceeding in court shall be made, begun, or prosecuted” and whether the

IRS “made, began, or prosecuted” a levy in this case. If done without regard for the

phrase’s subsequent effect on subsection (B)(ii), that was unhelpful to deciding this



       4
                This 90 day period is the statutory window within which a taxpayer may petition the
Tax Court for review of an IRS determination denying innocent spouse protection. See 26 U.S.C.
§ 6015(e)(1)(A)(ii).

                                                 -7-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20           Page 8 of 16 PageID 149



motion. The issue is not the nature of the right in subsection (B)(i) or whether the

IRS “made” a levy. The issue is whether subsection (B)(ii) now grants this court

jurisdiction to enjoin that collection activity. Subsection (B)(ii) allows courts to

enjoin “the beginning of such levy . . . .” 26 U.S.C. § 6015(e)(1)(B)(ii). Therefore,

the issue is the meaning and scope of the phrase “the beginning of such levy” in

subsection (B)(ii) and what effect, if any, subsection (B)(i) has on that meaning.

      Neither party cited case law interpreting subsection (B)(ii). There are,

however, tools and principles of statutory interpretation and construction available to

the court. See generally Babbitt v. Sweet Home Chapter of Communities for a Great

Oregon, 515 U.S. 687 (1995); Gulf Fishermens Association v. National Marine Fisheries

Service, 968 F.3d 454 (5th Cir. 2020).

      Courts start by looking to the ordinary, everyday meaning of statutory

language. See Lopez v. Gonzales, 549 U.S. 47, 53-54 (2006); Food Marketing Institute v.

Argus Leader Media, __ U.S. __, 139 S. Ct. 2356, 2364 (2019) (“In statutory

interpretation disputes, a court’s proper starting point lies in a careful examination of

the ordinary meaning and structure of the law itself.”). Dictionaries can inform this

inquiry. See Muscarello v. United States, 524 U.S. 125, 128 (1998). Webster’s

International Dictionary defines “beginning” as “the point at which something begins

to exist.” Webster’s Third New International Dictionary 198 (1986). This

definition, along with everyday intuition about the phrase “the beginning,” suggests



                                           -8-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20                    Page 9 of 16 PageID 150



that subsection (B)(ii) allows taxpayers to seek a preemptive injunction against the

start of a levy. However, “the beginning” also reads as a limitation5 and counsels

against an indefinite right. It implies that the court’s power to issue an injunction

under subsection (B)(ii) expires after “the beginning” point.

       The United States argues that subsection(B)(ii) gives courts jurisdiction to

“prevent[] the IRS from prospectively taking action to collect an assessment such as

issuing new levies or beginning or prosecuting court proceedings . . . ” only. Motion

at 5. Landers disagrees, arguing that “the jurisdictional grant in [subsection (B)(ii)]

embraces the prohibition on making, beginning, or prosecuting a levy under

[subsection (B)(i)].” Sur-reply at 3. The United States’ focus on prospective action

aligns more closely with the ordinary meaning of “the beginning.” Any slight

mismatch in the rights of subsections (i) and (ii) comes from Congress’ balancing the

policies of the AIA and Section 6015(e).

       “[O]ne of the most basic interpretive canons [is] that ‘[a] statute should be

construed so that effect is given to all its provisions, so that no part will be

inoperative or superfluous, void or insignificant.’” Latiolais v. Huntington Ingalls, Inc.,

951 F.3d 286, 294 (5th Cir. 2020) (quoting Corley v. United States, 556 U.S. 303,

314 (2009)). Landers posits that reading subsections (B)(i) and (ii) as the United

States suggests would render the word “such” in “the beginning of such levy”

       5
                As opposed to the sentence reading “such levy or proceeding . . . may be enjoined by a
proceeding in the proper court.”

                                                  -9-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20                          Page 10 of 16 PageID 151



meaningless. Sur-reply at 2. First, it’s unclear why this is the case. “Such” ties

subsection (B)(ii) to (B)(i), instead of making subsection (B)(ii) a free-floating rule

about IRS levies. Second, Landers’ argument suggests that “levy” in subsection (B)(i)

expands the jurisdictional grant in subsection (B)(ii) beyond just the “beginning of” a

levy,6 placing special significance in the word “such.” Id. That reading re-creates the

superfluousness problem. “[T]he beginning of” in subsection (B)(ii) would lose

effect. Landers counters that “[b]y enjoining the making or prosecuting of a levy, one

is logically enjoining the beginning.” Id. at 3 n.4. Aside from being inaccurate, this

position overlooks that “the beginning” does not logically include whatever else “the

making or prosecuting” entails. The court assumes Congress meant “the beginning”

and not something broader that would simply include “the beginning.” See

Northbrook National Insurance Company v. Brewer, 493 U.S. 6, 13 (1989) (“We cannot

doubt that Congress meant what it said.”); Phillips v. Marine Concrete Structures, Inc.,

895 F.2d 1033, 1035 (5th Cir. 1990) (en banc).

        Landers next argues that her reading properly harmonizes Section 6015(e)

with the AIA. Sur-reply at 3. Landers notes that the AIA “does not refer to a specific

subsection of 6015(e),” and uses this omission as evidence for a broad jurisdictional

grant. Id. This reading ignores the four words that immediately precede listing


        6
                 As stated in the Surreply: “Section 6015(e)(1)(B)(ii) ties itself directly to the ‘levy’
described in (B)(i)–explicitly by reference, and implicitly by context–thereby recognizing subject-matter
jurisdiction with respect to more than the enjoinment of the mere ‘beginning of’ a levy.” Surreply at 2 (emphasis
added).

                                                     -10-
 Case 3:20-cv-00455-G Document 20 Filed 11/02/20           Page 11 of 16 PageID 152



Section 6015(e) as an exception: “Except as provided in . . . .” 26 U.S.C. § 7421(a)

(emphasis added). The exception provided empowers courts to enjoin “the beginning

of such levy or proceeding.” 26 U.S.C. 6015(e)(1)(B)(ii) (emphasis added). Landers’

proposed interplay between the AIA and Section 6015(e) would once again read “the

beginning” out of the statute.

      Lastly, Landers argues that her reading better harmonizes the purposes of the

two statutes. Sur-reply at 2-4. According to Landers, the United States’ reading

would make subsection (B)(ii) a “toothless statutory right” that no taxpayer could

properly invoke. Id. Courts must read potentially conflicting statutes so that each

statute’s purposes remain intact. See OXY USA Inc., v. Babbitt, 122 F.3d 251, 258

(5th Cir. 1997) (citing Watt v. Alaska, 451 U.S. 259, 267 (1981) (“We must read the

statutes to give effect to each if we can do so while preserving their sense and

purpose.”)). The AIA is meant to be a broad prohibition on tax injunctions and

should be strictly enforced. See generally Bob Jones University, 416 U.S. 725; Alexander

v. ‘Americans United,’ Inc., 416 U.S. 752 (1974). On the other hand, Section 6015(e)

was enacted as part of a legislative revamp to the tax code in part to afford greater

due process during IRS collection activities. See S. Rep. No. 105-174, at *67 (1998).

The time line of this case shows how these competing purposes can be reconciled

while giving effect to phrases like “the beginning of such levy.” The initial

assessment was made in January of 2018. Complaint at 3. Landers divorced her



                                          -11-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20                     Page 12 of 16 PageID 153



husband in September of 2018. Id. The notice of levy was not sent to ICU until

December of 2019. Id. That gave Landers more than a year after the divorce to file

for innocent spouse relief and seek an injunction under subsection (B)(ii). Landers

had a sufficient window to enjoin a levy. She simply missed it.7

        Without deciding when exactly the levy began (and the court’s power under

subsection (B)(ii) expired), the court concludes that Landers was long past that point

when she sought injunctive relief, more than a month after the funds had already

been turned over to the government by ICU. Therefore, the court is without subject

matter jurisdiction over Landers’ claims for injunctive relief, and they must be

dismissed.8

                                        2. Mandamus Relief

        For many of the same reasons articulated above, the court does not have

subject matter jurisdiction over Landers’ mandamus claims. The court agrees with


        7
                 Under 26 U.S.C. § 6331(d)(2), which Landers has not alleged the IRS to have
violated, the IRS was required to give at least 30 days notice before the levy could be made. In Beery v.
Commissioner of Internal Revenue, 122 T.C. 184 (2004), an innocent spouse case, the taxpayer took
advantage of this window, and the levy was halted during the pendency of that determination. Id. at
186.
        8
                 Throughout the briefing, Landers also turned to the judicially created exception to the
AIA found in Enochs v. Williams Packing & Navigation Company, 370 U.S. 1 (1962). To invoke this
exception, taxpayers must show 1) that it is clear under no circumstances would the government
ultimately prevail and 2) that equity jurisdiction exists, meaning no adequate remedy exists at law.
Enochs, 370 U.S. at 6-7. Landers has an adequate remedy in the form of a refund suit should she
prevail on her innocent spouse claim, and the costs of pursuing such a claim alone is insufficient to
overcome the AIA. See Lucia v. United States, 474 F.2d 565, 577 (5th Cir. 1973) (en banc)
(“[H]ardship alone is insufficient to justify injunctive relief against the collection of taxes.”).
Additionally, the court is unpersuaded that the government cannot prevail, on either the innocent
spouse claim or the dispute over Section 6015(e)(1)(B)(i).

                                                  -12-
 Case 3:20-cv-00455-G Document 20 Filed 11/02/20           Page 13 of 16 PageID 154



the United States that taxpayers cannot use the Mandamus Act to override the AIA

by seeking injunctive relief under the guise of a mandamus action. See Wolcott v.

Sebelius, 635 F.3d 757, 767 (5th Cir. 2011); Family Rehabilitation, Inc. v. Azar, 886

F.3d 496, 506 (5th Cir. 2018); Estate of Michael ex rel. Michael v. Lullo, 173 F.3d 503,

506 (4th Cir. 1999) (holding that the Mandamus Act cannot override the AIA). At

two points in her complaint, Landers implicitly acknowledges that she is asking for

injunctive relief in the guise of mandamus. In paragraph 32, Landers asks the court

to “order[] Defendants to comply with their mandatory statutory obligations and

return the ICU Funds to Ms. Landers.” Complaint at 7 (emphasis added). In

paragraph 37, Landers asks the court to “[i]ssue an injunction and/or mandamus

relief ordering the Defendants to return the ICU funds to Ms. Landers.” Id. The

court cannot ignore the overlapping nature of these requests. Because Landers’

claims implicate the AIA and do not fall within an exception to the AIA, her

mandamus request must also be dismissed for lack of subject matter jurisdiction.

                                  3. Declaratory Relief

      The United States contends that Landers’ interrelated claims under the

Declaratory Judgment Act, 28 U.S.C. § 2201 (“DJA”), and the Administrative

Procedure Act, 5 U.S.C. § 702 (“APA”), are also barred for lack of subject matter

jurisdiction. Motion at 8-9. This argument leans heavily on the DJA’s exemption

from coverage over cases “with respect to Federal taxes” and the APA’s subsequent



                                          -13-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20                      Page 14 of 16 PageID 155



exception to jurisdiction “to the extent that . . . statutes preclude judicial review.” 5

U.S.C. § 701(a)(1).

        The phrase “with respect to Federal taxes” in the DJA is coextensive with the

AIA’s prohibition on injunctions for the purpose of “restraining the assessment or

collection of any tax.” See McCabe v. Alexander, 526 F.2d 963, 965 (5th Cir. 1976);

Wyoming Trucking Association, Inc. v. Bentsen, 82 F.3d 930, 932-33 (10th Cir. 1996)

(citing Bob Jones University, 416 U.S. at 733 n.7); Cohen v. United States, 650 F.3d 717,

729-31 (D.C. Cir. 2011). The DJA’s exemption for federal taxes was meant to leave

the “pay first and litigate later” rule with respect to the assessment and collection of

taxes undisturbed. See Flora v. United States, 362 U.S. 145, 164 (1960). The court

must therefore answer the following question: does a suit seeking a declaration about

whether the IRS followed proper procedures, and only such a declaration,9 fall outside

the scope of the DJA’s tax exemption?

        The Fifth Circuit has not directly answered this question. However, the D.C.

Circuit held that courts do have subject matter jurisdiction over declaratory relief

claims seeking review of the procedures followed by the IRS. See Cohen, 650 F.3d

717. The court noted that the relief sought was simply a declaration and would have

no effect on the assessed and collected taxes, thus leaving the “pay first and litigate



        9
                 The court emphasizes this point to make clear that any declaration would have no
effect on the IRS’ ability to assess and collect taxes or any funds already collected. The proper route for
a return of any funds collected is still a refund suit.

                                                   -14-
 Case 3:20-cv-00455-G Document 20 Filed 11/02/20                  Page 15 of 16 PageID 156



later” rule intact. See id. at 731-32. To the extent that Landers is seeking just a

declaration, her case closely mirrors Cohen. “[R]egardless of who wins—[it] will not

directly affect the disposition of any federal tax. Even if [Landers] win[s], it does not

follow that [she is] entitled to a tax refund. Whatever [Landers] ultimately hope[s] to

achieve, this is not a refund suit.” Cohen, 650 F.3d at 728. In other words, the DJA

does allow courts to issue declarations regarding procedural issues so long as the

declaration does not run afoul of the AIA by interfering with the assessment and

collection of taxes. Taxpayers may seek a declaration of their procedural rights, but

that declaration cannot be used to bootstrap a right to injunctive relief.

       In McCarty v. United States, cited by the United States, the Fifth Circuit

followed its own precedent10 and held that Section 702 of the APA, like the DJA,

does not override the AIA and therefore taxpayers cannot use it to restrain

collections. See McCarty v. United States, 929 F.2d 1085, 1088 (5th Cir. 1991)

(“[The AIA and DJA] bar the relief sought and therefore § 702 does not provide a

basis for jurisdiction over McCarty’s challenge to the validity of the assessment.”).

The Fifth Circuit then approved the lower court’s exercising jurisdiction over the

declaratory relief claim challenging the procedural validity of the underlying IRS




       10
              Smith v. Booth, 823 F.2d 94 (5th Cir. 1987); Warren v. United States, 874 F.2d 280 (5th
Cir. 1989).

                                               -15-
  Case 3:20-cv-00455-G Document 20 Filed 11/02/20                   Page 16 of 16 PageID 157



levy.11 See id.

       Therefore, the court concludes that it does have subject matter jurisdiction

over Landers’ DJA and APA claims so long as Landers seeks only a declaration of

whether the IRS followed proper procedures in levying the ICU Funds. The court

will not have jurisdiction if she seeks a subsequent injunction to have the seized

funds returned.

                                       III. CONCLUSION

       For the reasons stated above, the United States’ motion to dismiss for lack of

subject matter jurisdiction is GRANTED in part and DENIED in part. The motion

is GRANTED as to the injunctive and mandamus relief claims, and DENIED as to

the declaratory relief claim.

       SO ORDERED.

November 2, 2020.




                                               ___________________________________
                                               A. JOE FISH
                                               Senior United States District Judge




       11
                Albeit via 28 U.S.C. § 2410 instead of Section 702 of the APA. As noted earlier, the
Fifth Circuit hasn’t answered whether Section 702 grants such jurisdiction, but the D.C. Circuit did in
Cohen.

                                                 -16-
